June 29, 2012


Mr. Jon D. Brooks
Brooks LLP
400 Mann St., Suite 1001
Corpus Christi, TX 78401
Mr. Rene Rodriguez
Law Offices of Rene Rodriguez
433 S. Tancahua St.
Corpus Christi, TX 78401

RE:   Case Number:  10-0750
      Court of Appeals Number:  13-09-00198-CV
      Trial Court Number:  08-62387-4

Style:      ROBERT SUTHERLAND, JESUS DE LA GARZA AND SOUTHERN CUSTOMS PAINT
      AND BODY
      v.
      ROBERT KEITH SPENCER

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Diana T.      |
|   |Barrera           |
|   |Ms. Dorian E.     |
|   |Ramirez           |